--------------------------------------------------------------------------------

EXHIBIT 10.2


Confidential Treatment




APPLIED DNA LOGO [img001.jpg]


*** AUTHENTICATION MARK Agreement
DRAFT


This Agreement, effective as of the 21 day of December, 2009, is by and between
Applied DNA Sciences, Inc., a company incorporated in the State of Delaware and
having its place of business at 25 Health Sciences Drive, Suite 213, Stony
Brook, NY 11790 (hereinafter referred to as “APDN”) and ***, a company
registered under the laws of *** and having its offices at *** (hereinafter
referred to as “***”).


RECITALS


Whereas, APDN owns all the intellectual property rights pertaining to the
Authentication Marks (as defined hereunder), and is thus fully entitled to
manufacture and sell Authentication Marks to *** as contemplated in this
Agreement;


Whereas, *** is desirous of having APDN make or manufacture Authentication
Mark(s) exclusively for ***, for use and sale in unique personalized ink upon
the terms and conditions set forth herein;


NOW, THEREFORE, IN CONSIDERATION OF THE COVENANTS AND OBLIGATIONS HEREINAFTER
SET FORTH, THE PARTIES AGREE AS FOLLOWS:


1. DEFINITIONS. As used in this Agreement, the following terms shall be defined
as set forth below:


“Agreement Year” shall mean each twelve (12) month period beginning on April 1st
of any year and ending on March 31st of the following year. The first Agreement
Year shall start on the Effective Date and end on March 31st, 2011;


“Authentication Mark” shall mean the specific covert and forensic DNA based
authentication marker taggant combined with authentication, analysis, and
consulting services for use and resale made exclusively for ***.


“Effective Date” shall mean the date of execution by the last party to sign this
Agreement, which date shall be written above and which shall be the Effective
Date of this Agreement.
 
 
Confidential 1

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
“Printing Sample” shall mean any paper based document sent to APDN by *** and
which presumably bears handwriting made using the DNA Ink.
 
2.
SCOPE OF AGREEMENT / CUSTOMIZATION, MANUFACTURE & SUPPLY OF AUTHENTICATION MARKS
TO ***
   
2.1
APDN hereby agrees to customize, manufacture and embed the Authentication Marks
into ink provided by *** and to supply such Authentication Marks to *** pursuant
to the terms and conditions of this Agreement.
    2.2 *** and APDN agree to comply with the following procedure:     2.2.1 
*** shall supply and ship ink in maximum one (1) liter quantities to APDN at ***
expense;
2.2.2
*** shall send a purchase order to APDN detailing the number of Authentication
Marks being ordered; APDN shall not accept any purchase order which does not
originate from ***;
2.2.3
APDN will supply the customized Authentication Marks to *** embedded only in the
maximum one (1) liter ink bottles supplied by *** (hereinafter referred to as
“*** DNA Ink”), to the exclusion of any other ink;
2.2.4
APDN will supply and ship Authentication Marks to *** within four (4) weeks of
receipt of the *** Ink. *** shall bear the shipping charges. APDN agrees to
comply with ***’s alternative shipping instructions, if any.
2.2.5
APDN undertakes to authenticate any Printing Sample sent by *** and return said
Printing Sample with a report to *** (to the exclusion of any other party)
within two (2) weeks of receipt of said Printing Sample. In any event, APDN
undertakes to return any Printing Sample to *** upon the latter’s first demand.
APDN shall not be entitled to make and/or retain any copy of a Printing Sample.
APDN undertakes to authenticate Printing Samples sent in by *** during the term
of this Agreement and a period of 10 years after its expiry and/or termination
for whatever reason.
    3. PURCHASE    
3.1
*** will submit a written purchase order (“Purchase Order”) to APDN for each
Authentication Mark ordered. APDN acknowledges that *** must be able to cross
reference each *** DNA Ink delivered by APDN with the related purchase order, in
order to be able to link each Authentication Mark to a *** customer. The Parties
agree to implement the required cross referencing system. APDN shall not be
entitled to receive any information regarding the customers to which *** sells
or provides in any other manner the DNA Ink.

 
 
Confidential 2

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 

4.  CONSIDERATION    
4.1
Authentication Mark Fee: *** shall pay APDN an all-inclusive Authentication Mark
Fee as set forth in Exhibit A. Additional authentications shall be done for an
additional fee as set forth in Exhibit A.
   
 
Storage Fee: Upon termination of the Agreement, and provided *** wishes to
continue offering the Authentication Service to its Customers after termination
of this Agreement, *** shall pay to APDN an annual Storage Fee as set forth in
Exhibit A for each Agreement Year during which *** wishes to offer the
Authentication Service to enable APDN to maintain the Authentication Marks in
order to authenticate Printing Samples for ***.
   
 
APDN agrees not to increase the Authentication Mark Fee by more than 5% from one
Agreement Year to the other. Unless otherwise agreed by both parties, the
payment term shall be by wire transfer remittance within thirty (30) days from
the invoice receipt date, which shall not be earlier than the delivery date of
the corresponding DNA Ink to ***.
   
4.2
Currency: All payments to APDN by *** are to be made in US dollars.
   
4.3
Late Payments: Payments which are delayed beyond sixty (60) days after the end
of the date for which they are due shall be subject to a per annum interest
charge of 10%.
   
4.4
Material Breach: Failure of *** to comply with this Section shall be a breach of
this Agreement.
    5. SHIPPING     5.1 
***’s ink for customization and manufacture of the Authentication Mark by APDN
shall be shipped to APDN at ***’s cost.
    5.2 
APDN shall ship *** DNA ink to *** FOB Stony Brook.

 
 
Confidential 3

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 

6. EXCLUSIVITY     6.1 
APDN agrees that during the term of this Agreement and for a period of twelve
(12) months after its expiry and/or termination for whatever reason, APDN shall
not supply DNA Ink for writing to any competitor of *** in the field of luxury
writing instruments, such as ***.
6.2 
In order to maintain the exclusivity as set forth in paragraph  6.1 above, ***
must purchase a minimum volume of DNA Ink as detailed in Exhibit B beginning in
the second Agreement Year(i.e. on April 1st, 2011). In the event that *** did
not place purchase orders pertaining to the minimum volume set forth in Exhibit
B by March 31st of any Agreement Year, the parties agree that APDN shall be
released from the exclusivity set forth in section 6.1 above beginning on April
1st of the next Agreement Year.
    7. CONFIDENTIALITY.     7.1 
In the course of the performance of this Agreement, the parties may furnish each
other with confidential and proprietary information and trade secrets
(collectively, “Confidential Information”).  Confidential Information of a party
is deemed to include, among other things, customer lists, proposed or planned
products or services, product designs or improvements, marketing plans,
financial and accounting records, cost and profit figures, forecasts,
projections, Printing Samples (including their content, author, recipient as
defined herein) and Confidential Information of third parties, that are
observed, identified or disclosed under or as a result of this Agreement.  The
parties will not disclose the Confidential Information, must immediately return
it upon expiration or termination of this Agreement, and must keep it in strict
confidence and not use it for any purpose other than the parties’ respective
performance under this Agreement.  The disclosing party will use reasonable
efforts to mark or cause to be marked all materials containing its Confidential
Information to clearly indicate ownership of the materials and their
confidential status; however, failure to mark does not by itself disqualify
information from being Confidential Information if other factors or
circumstances, or a party’s course of performance, clearly indicate to the
receiving party at the time of disclosure or the receiving party acknowledges
that the information is confidential. The parties recognize that the
Confidential Information of each of the parties (1) was designed and developed
by such party at great expense and over lengthy periods of time; (2) is secret,
confidential and unique; (3) constitutes the exclusive property and/or trade
secrets of such party; and (4) that any use of the Confidential Information by
the other of them for any purpose other than in accordance with this Agreement
and in furtherance of obligations hereunder would be wrongful and would cause
irreparable injury to the aggrieved party for which damages are not an adequate
remedy.  The restrictions and obligations in this Section concerning
confidentiality will survive the expiration or termination of this Agreement for
a period of three (3) years. The obligations of the parties herein will not
apply to information which:  (i)  was known to the receiving party  prior to
receipt thereof from the disclosing party, as evidenced by the written records
of the receiving party; (ii) was disclosed to the receiving party  in good faith
by a third party who is in lawful possession thereof and who had the right to
make such disclosures; (iii) became part of the public domain, by publication or
otherwise, through no fault of the receiving party; or, (iv) was independently
developed by the receiving party as evidenced by the receiving party’s written
records.

 
 
Confidential 4

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 

7.2 
The Parties further undertake not to disclose the existence and/or content of
this Agreement to third parties, unless as required by law. Both parties agree
to not refer to the other party and/or the scope of this Agreement for any
purpose whatsoever, including but not limited to reference purposes without the
prior written consent of the other party.
    8. TERM AND TERMINATION     8.1 
This Agreement will commence on the Effective Date and continue for an initial
term expiring on March 31st 2015.  The term shall automatically renew thereafter
for one (1) year terms, unless terminated by either party with written notice at
least one hundred eighty (180) days prior to the end of any Agreement
Year.  Beginning on the end of the first Agreement Year (i.e. March 31st, 2011),
APDN, upon thirty (30) days written notice, shall be entitled to change the
prices it charges for Authentication Marks, subject to section 4.1 3rd paragraph
above; provided, however, such change to the prices shall occur no more
frequently than once every Agreement Year. The initial term and any subsequent
renewal term will be subject to the following:
   

 
(a)
With cause, either party may terminate this Agreement upon providing 30 days’
prior written notice, provided that such termination shall not take effect if
the breach is cured within such thirty (30) day period.  The notice required by
this Section will describe in reasonable detail the reason for termination;
       
(b)
This Agreement will terminate immediately and without notice upon the
commencement of a voluntary or involuntary proceeding under any bankruptcy,
insolvency, reorganization, liquidation, dissolution, or similar law, or the
appointment of a trustee, custodian, sequestrator, liquidator, receiver, or
similar official with respect to either party, or the winding-up or liquidation
of either party; and

 
 
Confidential 5

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 

 
(c)
Termination of this Agreement will not release any party from any liability that
has already accrued at the time of termination or that thereafter may accrue
with respect to any act or omission arising either prior to such termination or
after such termination when there is a continuing obligation under this
Agreement.
       
(d)
Termination or expiration of this Agreement shall not release *** from the
obligation to make payment to APDN of all amounts then and thereafter due and
payable under this Agreement within thirty (30) days of termination or
expiration, as the case may be. Termination or expiration of this Agreement
shall not release APDN from its obligation to authenticate Printing Samples
submitted by *** as set forth in this Agreement nor shall it release *** from
its obligations to pay for such services as set forth in Exhibit A.

 

9. ASSIGNMENT

 
Neither party may assign this Agreement or delegate part or all rights and/or
duties provided herein.  Notwithstanding the foregoing, either party may make an
assignment to an affiliate, subsidiary or parent company or may assign the
Agreement to a successor-in-interest through a merger or sale of assets or stock
upon notice to the other party but without that party’s consent.

    10.
REPRESENTATIONS AND WARRANTIES BY APDN

 
APDN represents and warrants to *** that the execution, delivery and performance
of this Agreement by APDN has been duly authorized and approved by all necessary
powers.

    11.
REPRESENTATIONS AND WARRANTIES BY ***

 
The execution, delivery and performance of this Agreement by *** have been duly
authorized and approved by all necessary corporate action, and the Agreement is
binding upon and enforceable against *** in accordance with its terms.
 
DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION, THE AUTHENTICATION
MARKS AND ANY OTHER MATERIALS PROVIDED BY APDN ARE PROVIDED “AS IS” WITHOUT ANY
WARRANTIES OF ANY KIND, AND APDN SPECIFICALLY DISCLAIMS ALL WARRANTIES, WHETHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
 
 
Confidential 6

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 

12.
INDEMNIFICATION
    12.1 
APDN hereby agrees to indemnify, defend, and hold *** harmless from any and all
third party claims, losses, liabilities, causes of action and costs (including
reasonable attorneys’ fees) arising from, or on account of, or related to any
breach by APDN of any of its obligations, representations and warranties
hereunder.
    12.2 
*** hereby agrees to indemnify, defend, and hold APDN harmless from any and all
third party claims, losses, liabilities, causes of action and costs (including
reasonable attorneys’ fees) arising from, or on account of, or related to any
breach by *** of any of its obligations, representations and warranties
hereunder.
    12.3 
*** shall indemnify APDN against any loss, damage, claims and expenses suffered
or incurred by APDN as a result of the unauthorized use or disclosure of APDN’s
Confidential Information by *** or ***’S principal, agent, employee, or approved
assign and sub-contractor.
    12.4 
APDN shall indemnify *** against any loss, damage, claims and expenses suffered
or incurred by *** as a result of the unauthorized use or disclosure of ***’s
Confidential Information by APDN or APDN’s agent or employee.
    12.5 
*** shall be solely responsible and liable that the use of Authentication Marks
conform to all applicable laws, regulations, standards, such as consumer
protection laws, toy safety acts applicable in *** or other countries, except
that APDN shall be responsible for ensuring that the Authentication Marks
embedded into the ink supplied by *** comply with all and any applicable laws
and regulations, such as but not limited to the US CPSIA. APDN confirms that the
Authentication Marks do not contain any lead.
    12.6 
The Parties expressly agree that APDN shall not be responsible and liable in any
respect for the sale or distribution of the Authentication Marks, or the
services provided except to the extent of the gross negligent or intentional
misconduct of APDN in complying with its services obligations of performing
under generally accepted professional practices.
    12.7 
Procedure. The affected Indemnified Party will (a) promptly notify Indemnifying
Party in writing of any such claim, provided, however, that a delay in notifying
Indemnifying Party shall not avoid Indemnifying Party’s indemnity obligations
hereunder unless, and only to the extent that, Indemnifying Party’s ability to
defend the claim has been materially prejudiced thereby; and (b) provide to
Indemnifying Party, at Indemnifying Party’s expense, all available information,
assistance and authority reasonably necessary to defend.  Indemnifying Party
shall, at its own expense, assume the defense of any such claim or suit.  In no
event, however, shall Indemnifying Party settle any such claim without the
written consent of Indemnified Party, which consent shall not be unreasonably
withheld.  Indemnifying Party shall reimburse Indemnified Party for any costs
and expenses (including without limitation reasonable attorney’s fees) incurred
by Indemnified Party in enforcing the aforesaid indemnification.

 
 
Confidential 7

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 

12.8  Exclusion and Limitation on Damages. 

 
DISCLAIMER. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INCIDENTAL,
CONSEQUENTIAL, INDIRECT, SPECIAL, OR PUNITIVE DAMAGES (INCLUDING WITHOUT
LIMITATION, LOSS OF PRODUCTION, LOSS OF PROFITS OR OF CONTRACTS, LOSS OF
REVENUE, LOSS OF OPERATION TIME OR ANTICIPATED SAVINGS, WASTED MANAGEMENT OR
STAFF TIME) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATERIALS
PROVIDED BY APDN PURSUANT HERETO, WHETHER IN AN ACTION IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE, OR ITS TERMINATION,
AND IRRESPECTIVE OF WHETHER INDEMNIFYING PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH DAMAGES.  THE FOREGOING EXCLUSION SHALL NOT APPLY TO
LIMIT EITHER PARTY’S LIABILITY WITH RESPECT TO (A) A THIRD PARTY CLAIM, (B)
VIOLATIONS OF THE CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT (C) FRAUD OR
FRAUDULENT MISREPRESENTATION(S) OR (D) CRIMINAL ACTS.
 

13.
INDEPENDENT CONTRACTOR

 
13.1
*** is in business independent from that of APDN and is to be regarded as an
independent contractor.  Both parties acknowledge and agree that no fiduciary
relationship exists or will arise as a result of this Agreement.  *** agrees
that it is not an agent of APDN and APDN agrees that it is not an agent of ***.
Both parties further agree that neither can bind the other.
    14.
GOVERNING LAW
    14.1 
This Agreement shall be construed and interpreted in accordance with the laws of
the State of New York (without regard to principles of conflicts of laws that
might apply the laws of any other jurisdiction).
    15. ENTIRE AGREEMENT      
This document constitutes the entire agreement made between the parties with
regard to the subject matter of this Agreement, and no representations or
promises have been made that are not set forth herein.  This Agreement may not
be changed, amended or modified orally and, to be effective, any change,
amendment or modification of the Agreement must be expressly made in writing and
signed in advance by authorized representatives of the parties.

 
 
Confidential 8

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 

16. NO WAIVER      
Waiver of breach or failure to strictly enforce the terms of this Agreement
shall not preclude a party from asserting a subsequent or continuing breach or
from otherwise requiring strict conformance with the terms of this Agreement.
    17.
SEVERABILITY
   
(a)
If for any reason any provision of this Agreement, including without limitation
any provision relating to the termination of this Agreement, shall be deemed by
a court of competent jurisdiction, to be legally invalid or unenforceable in any
jurisdiction to which it applies, the validity of the remainder of the Agreement
will not be affected and that provision will be deemed modified to the minimum
extent necessary to make that provision consistent with applicable law, and in
its modified form, that provision will then be enforceable.
   
(b)
All notices, requests, offers and other communications required or permitted to
be made under this Agreement shall be in writing and shall be deemed to have
been duly given (i) when received if personally delivered; (ii) the delivery
date specified on the shipping manifest if sent by a recognized overnight
delivery service (e.g., Federal Express); or (iii) upon receipt, if sent by
certified or registered mail, return receipt requested.  In each case notice
shall be sent to the address below or such other address as either party most
recently may have designated in writing to the other party in accordance with
this Section.

 
***:
***
***
APDN:
Applied DNA Sciences Inc.
Attn: Kurt Jensen
25 Health Sciences Drive Suite
113, Stony Brook, New York
11790

 

18. EXECUTION IN COUNTERPARTS      
This Agreement may be executed in counterparts, each of which may be deemed an
original, but all of which together will constitute one and the same agreement.

 

19.
SECTION HEADINGS
     
The headings of the sections, paragraphs and exhibits herein are for the
parties’ convenient reference only and do not define or limit any of the terms
or provisions hereof.  Exhibits and other documents referred to in this
Agreement are an integral part hereof, unless the context of such reference
indicates otherwise.

 
 
Confidential 9

--------------------------------------------------------------------------------

 
 
Confidential Treatment
 
IN WITNESS WHEREOF, the parties have executed this Agreement by and through
their authorized representatives as of the date written above.
 
APPLIED DNA SCIENCES INC.
 
***
              By: 
Kurt Jensen
 
By:
/s/ ***                 Kurt Jensen      ***               Printed Name  
Printed Name                 CFO      ***               Title    Title   

 
 
Confidential 10

--------------------------------------------------------------------------------

 
 
Confidential Treatment

Exhibit A
 
All Inclusive Authentication Mark Fee per Year: $*** per Authentication Mark
during the Term of the Agreement


Shipping FOB Stony Brook, New York


Fee Includes:
Creation of unique Authentication Mark
Storage of Authentication Mark,
Protection of Authentication Mark,
Encryption of Authentication Mark
Stabilization of Authentication Mark
Embedment of Authentication Mark in Ink (*** liter maximum)
Up to three Authentications of Printing samples per Mark per customer per year.


Additional Authentications of Printing Samples will be done at a price of $***
per authentication.


Upon termination of the agreement, and provided *** wishes to continue offering
the Authentication Service to its Customers after termination of this Agreement,
*** will pay APDN an Annual Storage Fee per Mark per year of $***.
Upon termination of this Agreement, Authentications of Printing Samples will be
done at a price of $*** per authentication.


 
Confidential 11

--------------------------------------------------------------------------------

 
 
Confidential Treatment



EXHIBIT B


Annual Minimum purchase volumes to retain exclusivity as set forth under section
6.1:
 

Second Agreement Year:  *** Litres of DNA Ink/Year Third Agreement Year: 
*** Litres of DNA Ink/Year Fourth Agreement Year:  *** Litres of DNA Ink/Year
Fifth Agreement Year:  *** Litres of DNA Ink/Year All Years after the fifth
AgreementYear:  *** Litres of DNA Ink/Year

 
 
Confidential 12
 